DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1-7, 14-16, 18-19, 21-24, and 27-30 are objected to because of the following informalities:  
Claim 1, line 1: “that perform” should read -- that performs --.
Claim 1, line 8: “the information about the output-platoon vehicles” should read -- the information about the out-platoon vehicles --, for consistency with other recited equivalent elements and in accordance with “information about out-platoon vehicles” in claim 1, line 6.
Claim 1, lines 10-11: “the basis of the platoon information” should read -- a basis of the platoon information --, despite “the basis” being a common figure of speech.
Claim 1, lines 10-11: “the platoon information” should read -- the information of the platoon --, for consistency with other recited equivalent elements and in reference to “information of the platoon” in claim 1, line 5.
Claims 2 and 21, line 2: “the number of vehicles” should read -- a number of vehicles --, despite “the number” being a figure of speech when referring to general attributes.
Claims 2 and 21, lines 2-3: “the shape of the platoon” should read -- a shape of the platoon --, despite “the shape” being a figure of speech when referring to general attributes.
Claims 3 and 22, lines 2-3: “the locations, speeds, and lanes of the out-platoon vehicles
Claim 4, line 2: “the case in which passing fails” should read -- the case in which passing fails --, despite “the case” being a common figure of speech.  This is consistent with the format of claim 18, line 2.
Claim 5, lines 2-3: “the out-platoon vehicle … an out-platoon vehicle” should read -- an out-platoon vehicle … the out-platoon vehicle --, because the order of reference is reversed.
Claim 6:  “wherein some vehicles of the several vehicles fail in passing moves to the preparation lane” should read -- wherein some vehicles of the several vehicles which fail in passing move to the preparation lane --, for proper grammatical format and in accordance with the concept of paragraphs [0014] and [0016] of the specification of the application and also in accordance with analogous claim 20.
Claims 7, line 1, and 24, lines 1-2: “the shape of the platoon” should read -- a shape of the platoon --, despite “the shape” being a figure of speech when referring to general attributes.
Claims 7 and 24, line 2: “the number of lanes” should read -- a number of lanes --, despite “the number” being a figure of speech when referring to general attributes.
Claims 7, lines 2-3, and 24, line 3: “the speed of the target vehicle” should read -- a speed of the target vehicle --, despite “the speed” being a figure of speech when referring to general attributes.
Claims 7, line 3, and 24, lines 3-4: “the gap between the platoon and the target vehicle” should read -- a gap between the platoon and the target vehicle --, despite “the gap” being a figure of speech when referring to general attributes.
Claims 14 and 28, lines 1-2: “the basis of the point in time” should read -- a basis of a point in time --, despite “the basis” and “the point in time” being a common figures of speech.
Claims 15 and 29, lines 1-2: “the basis of capability of a vehicle
Claim 16, line 10: “information about the platoon” should read -- information of the platoon --, for consistency with the formats of claim 1, line 5, and claim 21, line 1.
Claim 16, line 16: “the basis of the platoon information” should read -- a basis of the platoon information --, despite “the basis” being a common figure of speech.
Claim 16, line 16: “the platoon information” should read -- the information about the platoon -- or -- the information of the platoon --, for consistency with other recited equivalent elements and in reference to “information about the platoon” in claim 1, line 10.
Claims 19, 23, 24 and 30, line 1: “controlls” should read -- controls --.
Claims 27, line 1: “cotrolls” should read -- controls --.
Claim 30, line 2: “communiccation” should read -- communication --.
Claim 30, line 2: “molule” should read -- module --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, line 2, recites the limitation "the several vehicles”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the several vehicles” in claim 1 is intended be -- several vehicles --.  
Claims 2-15 are rejected for the same reason based on their dependencies on claim 1.
Claims 3 and 22, line 2, use the phrase "such as", which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to replace the term “such as” with the terms “comprising” or “including”.
Claim 16, line 13, recites the limitation "the server”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the server” in claim 16 is intended be -- a server --.  
Claims 17-30 are rejected for the same reason based on their dependencies on claim 16.
Claim 16, line 17, recites the limitation "the information about the passing operation”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the information about the passing operation” in claim 16 is intended be -- information about the passing operation --.  
Claims 17-30 are rejected for the same reason based on their dependencies on claim 16.
Claim 19, line 2, recites the limitation "the out-platoon vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  There is reference to plural “out-platoon vehicles” in base claim 16, but there is no singular reference prior to claim 19.  For examination purposes, examiner has interpreted that “the out-platoon vehicle” in claim 19 is intended be -- an out-platoon vehicle --.  
Claim 19, line 3, recites the limitation "the vehicle network”.  There is insufficient antecedent basis for this limitation in the claim.  There is reference to “a vehicle network” in claim, but claim 19 
Claim 19, line 3, recites the limitation "the confirmation”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted that “the confirmation” in claim 19 is intended be -- confirmation -- or -- a confirmation --.
Claim 19, lines 3-4, recites the limitation "the vehicles other than the group”.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 16 nor claim 18, which claim 19 depends on, refer to a vehicle or vehicles outside of the platoon that is not the target vehicle.  For examination purposes, examiner has interpreted that “the vehicles other than the group” in claim 19 is intended be -- vehicles other than the platoon --, contingent upon the above objection to using the terminology “the group” to describe “the platoon”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 15-17, 21-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige et al. (US 2010/0256852; hereinafter Mudalige).
Regarding claim 1, Mudalige discloses:
A method of controlling a vehicle that perform platooning in an autonomous driving system (Automated Vehicle & Highway Systems), in which the several vehicles constituting a platoon include a first vehicle controlling platooning and a second vehicle controlled by the first vehicle, (para. [0007]; para. [0054]; para. [0120]; para. [0142]-[0143]; para. [0175]; and para. [0177]: A host/leader/first vehicle creates and operates a platoon, gathering information from each individual vehicle of the platoon and coordinating information through V2X and V2V.) and the method includes: 
checking information of the platoon by means of the first vehicle; (Para. [0007]; para. [0054]; para. [0120]; para. [0142]-[0143]; and para. [0175]: A host/leader/first vehicle gathers information from each individual vehicle of the platoon and coordinating information through V2X and V2V.  Para. [0130]: Platoon information is exchangeable between the host/leader/first vehicle and the follower/second vehicle in both directions.)
requesting information about out-platoon vehicles from a server by means of the first vehicle; (Fig. 1; para. [0007]; and para. [0054]: V2X, which includes V2I (vehicle-to-infrastructure) and V2V (vehicle-to-vehicle), is enabled by a remote wireless communications system 50 and a remote satellite system 60 and communications with a traffic infrastructure device or system.  Either or both of the remote wireless communications system 50 and the traffic infrastructure device are equivalent to a server.  The server provides the host/leader/first vehicle with information about other vehicles in the platoon. Para. [0130]: Platoon information is exchangeable between the host/leader/first vehicle and the follower/second vehicle in both directions.)
receiving the information about the output-platoon vehicles from the server by means of the first vehicle; (Fig. 1; para. [0007]; para. [0054]: The infrastructure server provides the host/leader/first vehicle with information about other vehicles in the platoon.  Para. [0130]: Platoon information is exchangeable between the host/leader/first vehicle and the follower/second vehicle in both directions.)
determining a passing operation of the platoon on the basis of the platoon information and the information about the out-platoon vehicles by means of the first vehicle; (Para. [0075]: Platoon formations are defined a number of factors, and reforming the platoon shape to utilized less lanes for passing a bottleneck indicates performing an operation similar to consolidating to one lane for passing.  Para. [0152]-[0154]; and para. [0157]: A desirable platoon envelope (PSE) is maintained, affecting platoon formation based on clearances and other factors.  Para. [0177]: A leader vehicle reforms a platoon to one lane for a passing operation in consideration of violations of a desirable platoon envelope (PSE) in order to pass a single slow moving vehicle or another platoon.  Thus, there is an ideal platoon formation that is based on both platoon information and individual platoon vehicle information, which is altered for a passing maneuver to maintain a PSE while considering the ideal formation.)
transmitting information about the passing operation to the second vehicle by means of the first vehicle; (para. [0054]; para. [0120]; para. [0130]; and para. [0177]: New position commands controlled by a host/leader/first vehicle must be transmitted through the available V2X and V2V communication system in order for the platoon vehicle to consolidate to a single lane in order to perform passing of a slower vehicle.) and
controlling the several vehicles to pass a target vehicle. (para. [0177]: A host/leader/first vehicle controls a platoon by commanded positions of follower vehicles into a single lane.)
Regarding claim 2, Mudalige discloses: 
The method of claim 1, wherein the information of the platoon includes at least one of the number of vehicles constituting the several vehicles, the shape of the platoon, a destination, a target arrival time, and a predicted arrival time. (Mudalige discloses more than one element of the group for which only one element is required:  para. [0075]; para. [0081]; para. [0095]; and para. [0127]: Numbers of vehicles in the platoon, shape (i.e. platoon formation and PSE), and destination of the platoon are known information about the platoon and ultimately utilized for platoon control.)

Regarding claim 3, Mudalige further discloses:
The method of claim 1, wherein the information about the out-platoon vehicles includes at least one of items of information such as the locations, speeds,73Attorney Docket No.: 20211-0434001 Client Ref.: OPP-2019- 0467-US; LGE Ref.: 19AND171US02and lanes of the out-platoon vehicles.  (Para. [0075]; and para. [0152]-[0156]: A number of lanes is known and considered in platoon formation.  Para. [0098]; and para. [0117]: Overall platoon speed is set, and individual GPS locations and speeds of platoon vehicles are tracked for the purpose of the lead vehicle controlling the platoon. Para. [0062]-[0063]; para. [0073]-[0074]; and para. [0078]-[0079]: Platoon vehicle positions are defined, assigned, and monitored for compliance.)
Regarding claim 7, Mudalige further discloses:
The method of claim 1, wherein the shape of the platoon is deformed in accordance with the number of lanes to be used for passing, the speed of the target vehicle, and the gap between the platoon and the target vehicle.  (para. [0075]; para. [0130]; para. [0157]; para. [0177]: Initially, there is an ideal formation of the platoon that is based on the number of lanes available and other factors other than those related to the target vehicle.  Upon the platoon performing a passing maneuver, the speed of the target vehicle (para. [0177]) and the distance to upcoming traffic conditions (i.e. an upcoming slow moving target vehicle) (para. [0130]) are known and considered for deforming the platoon shape in contrast to the ideal formation, if required to do so based on lane limitations.)
Regarding claim 8, Mudalige further discloses:
The method of claim 7, wherein the entire platoon passes the target vehicle while maintaining the shape of the platoon. (Para. [0075]: Platoon formations are defined a number of factors, and reforming the platoon shape to utilized less lanes for passing a bottleneck indicates performing an operation similar to consolidating to one lane for passing.  Para. [0152]-[0154]: A desirable platoon envelope (PSE) is maintained, affecting platoon formation based on clearances and other factors.  Para. 
Regarding claim 9, Mudalige further discloses:
The method of claim 1, wherein a passing situation is monitored using at least one device of the first vehicle.  (Para. [0055]; and para. [0059]:  Lane information is collected by a camera system.   Para. [0075]; and para. [0177]:  A lane bottleneck or passing situation potentially requiring lane consolidation is detected, and the host/first/leader vehicle switches the follower vehicles to one lane (or less lanes) for passing another vehicle or bottleneck.)
Regarding claim 10, Mudalige further discloses:
The method of claim 1, further comprising broadcasting information about a lane to be used for passing to the out-platoon vehicles by means of the first vehicle.  (Para. [0135]: The host/leader/first vehicle transmits position commands to follower vehicles.  Para. [0075]; and para. [0177]:  A lane bottleneck or passing situation potentially requiring lane consolidation is detected, and the host/first/leader vehicle switches the follower vehicles to one lane (or less lanes) for passing another vehicle or bottleneck.  The commanding other vehicles to use certain lanes is "information about a lane to be used".)
Regarding claim 11, Mudalige further discloses:
The method of claim 10, further comprising receiving permission to use and available time for the lane to be used for passing from the out-platoon vehicles by means of the first vehicle. (Para. [0054]; para. [0130]; para. [0136]; and para. [0175]:  All vehicles can exchange critical data (i.e. blocked lane of travel and lane availability).  A follower vehicle detects deviations from preference of configuration based on lane availability, which is equivalent to the follower/out-platoon vehicle indicating permission to use and an available time of a lane that is intended to be switched to.  Para. [0177]: A passing scenario is an example of when a lane switch command may occur, which leads to the process of a follower vehicle assessing permissibility of lane change and when the lane is available.)
Regarding claim 12, Mudalige further discloses:
The method of claim 1, wherein the first vehicle and the server communicate through V2X. (Fig. 1; and para. [0054]: A remote satellite provides for V2X and communication with other vehicles.)
Regarding claim 13, Mudalige further discloses:
The method of claim 1, further comprising forming a new shape of platoon with vehicles that have succeeded in passing.  (Para. [0075]: Platoon formations are defined a number of factors, and reforming the platoon shape to utilized less lanes for passing a bottleneck indicates performing an operation similar to consolidating to one lane for passing.  Para. [0152]-[0154]; and para. [0157]: A desirable platoon envelope (PSE) is maintained, affecting platoon formation based on clearances and other factors.  Para. [0177]: A leader vehicle reforms a platoon to one lane for a passing operation in consideration of violations of the PSE in order to pass a single slow moving vehicle or another platoon.  Thus, there is an ideal platoon formation that is based on both platoon information and individual platoon vehicle information, which is altered for a passing maneuver to maintain a PSE while considering the ideal formation.  Since the platoon has an ideal formation based on factors and PSE when no PSE violations exist, the reformation for passing is only temporary.  Consequently, the platoon reforms to a 
Regarding claim 15, Mudalige further discloses:
The method of claim 13, wherein the new shape is formed (Para. [0075]: Platoon formations are defined a number of factors, and reforming the platoon shape to utilized less lanes for passing a bottleneck indicates performing an operation similar to consolidating to one lane for passing.  Para. [0152]-[0154]; and para. [0157]: A desirable platoon envelope (PSE) is maintained, affecting platoon formation based on clearances and other factors.  Para. [0177]: A leader vehicle reforms a platoon to one lane for a passing operation in consideration of violations of the PSE in order to pass a single slow moving vehicle or another platoon.  Thus, there is an ideal platoon formation that is based on both platoon information and individual platoon vehicle information, which is altered for a passing maneuver to maintain a PSE while considering the ideal formation.  Since the platoon has an ideal formation based on factors and PSE when no PSE violations exist, the reformation for passing is only temporary.  Consequently, the platoon reforms to a new shape of the initial pre-passing configuration following the forming of a single line for the purposes of passing.) on the basis of capability of a vehicle. (para. [0077]; para. [0098]; para. [0134]; and para. [0157]: Communication, static, and dynamic capabilities of individual vehicles contribute to platoon formation and PSE.)
Regarding claim 16, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Mudalige further discloses:
An apparatus for controlling platooning vehicles, … (Fig. 16, element 400; and para. [0128]: Platoon formations are controlled by a host/leader/first vehicle containing a platooning control system (400).)
wherein the first vehicle includes:
a communication module; (Fig. 16, element 440; para. [0054]; and para. [0128]: The host/leader/first vehicle includes a communication module (DSRC system (440)) for V2X, V2I, and V2V.)
a memory; (Fig. 16, element 410; para. [0128]: Controller (410), within a platooning control system (400), includes a memory and storage.) and
75Attorney Docket No.: 20211-0434001Client Ref.: OPP-2019- 0467-US; LGE Ref.: 19AND171US02a processor, (Fig. 16, element 410; and para. [0128]: The host/leader/first vehicle includes a controller (410) with a processor, which is within a platooning control system (400).)
and
…
Regarding claim 17, the claim recites analogous limitations to claim 9 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Mudalige further discloses:
… wherein the first vehicle further includes at least one of a sensor or a camera, and monitors a situation of performing passing using at least one of the sensor or the camera. (Para. [0055]; and para. [0059]:  Lane information is collected by a camera system.   Para. [0075]; and para. [0177]:  A lane bottleneck or passing situation potentially requiring lane consolidation is detected, and the host/first/leader vehicle switches the follower vehicles to one lane (or less lanes) for passing another vehicle or bottleneck.)
Regarding claims 21-25, the claims recite analogous limitations to claims 2-3, 10, 7, and 8 above, respectively, and are therefore rejected on the same premise.
Regarding claims 26 and 28-29, the claims recite analogous limitations to claims 13-15 above, respectively, and are therefore rejected on the same premise.
Regarding claim 27, Mudalige further discloses:
The apparatus of claim 26, wherein the processor cotrolls the communication module to transmit the new shape of platoon to the second vehicle. (Fig. 16, element 440; para. [0054]; and para. 
Regarding claim 30, Mudalige further discloses:
The apparatus of claim 16, wherein the processor controlls the communiccation molule to receive a passing result from the second vehicle. (para. [0133]-[0135]; para. [0152]-[0154]; and para. [0177]: Referring to the rationale of Claim 13, reformation of platoon shape occurs for vehicles that have succeeded in passing.  Since the leading vehicle must calculate real-time relative platoon position vectors and speeds for each follower vehicle in the group in order to platoon control, the processor of the first vehicle is aware of the position of each vehicle prior to performing any formation or reformation of the platoon.  This amounts to an indirect communication of the success status of the passing operation of each vehicle, since the platoon is always formed or reformed to what is desirable based on feasibility, such as the removal of the constraints of the passing.  The position information indicates that vehicles are or are not currently positioned such that passing constraints exist to prevent them from being commanded into a desired formation/shape.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige, as applied to rejected base claims 1 and 16, in view of Schubert et al. (US 10,380,898; hereinafter Schubert).
Regarding claim 2, Mudalige discloses: 
The method of claim 1, wherein the information of the platoon includes at least one of the number of vehicles constituting the several vehicles, the shape of the platoon, a destination, … (para. [0075]; para. [0081]; para. [0095]; and para. [0127]: Numbers of vehicles in the platoon, shape (i.e. 
Mudalige does not disclose:
… wherein the information of the platoon includes … a target arrival time, and a predicted arrival time.  
Schubert, in the same field of endeavor, teaches:
… wherein the information of the platoon includes at least one of the number of vehicles constituting the several vehicles, (col. 1, lines 29-67; col. 1, lines 47-59; and col. 19, lines 29-51) the shape of the platoon, (col. 1, line 68 – col. 2, line 13: Locations are selected/assigned and transmitted to each vehicle.) a destination, (col. 1, lines 25-44; col. 1, lines 60-67; col. 3, lines 35-41; and col. 19, lines 29-51: A destination is considered as a platoon parameter.) a target arrival time, (col. 1, lines 25-44; col. 1, lines 60-67; col. 3, lines 35-41; and col. 19, lines 29-51: A scheduled/targeted arrival time at a location/destination is considered as a platoon parameter.) and a predicted arrival time. (col. 1, lines 25-44; col. 1, lines 60-67; col. 3, lines 35-41; and col. 19, lines 29-51: The arrival time is also predicted/estimated, since the effects of any vehicles entering the platoon cause the current target arrival time to be reevaluated for potential changes.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, and the information of the platoon includes at least one of the number of vehicles constituting the several vehicles, the shape of the platoon, and the destination of Mudalige with the target arrival time, and the predicted arrival time of Schubert for the benefit of forming or adjusting a platoon and causing the platoon to operate in a coordinated manner by considering specific parameters, including target arrival time and a predicted arrival time for a destination of the platoon.  (Schubert: col. 1, lines 5-7; col. 1, lines 25-44; col. 1, lines 60-67; col. 3, lines 35-41; and col. 19, lines 29-51: Parameters for platoon formation or adjustment 
Regarding claim 14, Mudalige discloses: 
The method of claim 13, wherein the new shape is formed … (Para. [0075]: Platoon formations are defined a number of factors, and reforming the platoon shape to utilized less lanes for passing a bottleneck indicates performing an operation similar to consolidating to one lane for passing.  Para. [0152]-[0154]; and para. [0157]: A desirable platoon envelope (PSE) is maintained, affecting platoon formation based on clearances and other factors.  Para. [0177]: A leader vehicle reforms a platoon to one lane for a passing operation in consideration of violations of the PSE in order to pass a single slow moving vehicle or another platoon.  Thus, there is an ideal platoon formation that is based on both platoon information and individual platoon vehicle information, which is altered for a passing maneuver to maintain a PSE while considering the ideal formation.  Since the platoon has an ideal formation based on factors and PSE when no PSE violations exist, the reformation for passing is only temporary.  Consequently, the platoon reforms to a new shape of the initial pre-passing configuration following the forming of a single line for the purposes of passing.)
Mudalige does not disclose:
… wherein the new shape is formed on the basis of the point in time of departing from the platoon.  
Schubert, in the same field of endeavor, teaches:
… wherein the new shape is formed on the basis of the point in time of departing from the platoon.  (col. 1, lines 47-67; col. 2, lines 14-18; col. 3, lines 29-41; and col. 19, lines 29-51: The scheduled time of each vehicle departing from the platoon affects the formation of the platoon.  The 
The same motivation as described in claim 4 above for combining Mudalige with Schubert applies to claim 14, with the additional rational that the point in time of each vehicle departing from the platoon is also considered for the formation of a platoon that operates in a coordinated manner. (Schubert: col. 1, lines 5-7; col. 1, lines 25-44; col. 1, lines 60-67; col. 2, lines 14-18; and col. 3, lines 29-41)
Regarding claim 21, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding claim 28, the claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Claims 4, 6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige, as applied to rejected base claims 1 and 16, in view of Wendt et al. (US 2019/0311627; hereinafter Wendt).
Regarding claim 4, Mudalige disclose:
The method of claim 1, wherein the determining of a passing operation … (para. [0075]; para. [0152]-[0154]; para. [0157]; and para. [0177])
Mudalige does not disclose:
… wherein the determining of a passing operation further includes securing a preparation lane in preparation for the case in which passing fails.  
Wendt, in the same field of endeavor, teaches:
… wherein the determining of a passing operation further includes securing a preparation lane in preparation for the case in which passing fails.  (Fig. 1; Fig. 2; Fig. 4; Fig. 5; para. [0010]; para. [0052]-[0053]; and para. [0058]: A first vehicle, which is potentially the leading vehicle, determines that it is not 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, wherein the determining of a passing operation of Mudalige with the wherein the determining of a passing operation further includes securing a preparation lane in preparation for the case in which passing fails of Wendt for the benefit of being able to circumnavigate obstacles (i.e. pass obstacles/vehicles) successfully when other road users interfere with the required evasive maneuvers, where the assistance provided by platoon vehicles to secure a lane when passing fails of Wendt allows for the circumnavigation to occur despite interference.  (Wendt: para. [0003]-[0005])
Regarding claim 6, Mudalige in view of Wendt discloses or teaches:
The method of claim 4, wherein some vehicles of the several vehicles fail in passing moves to the preparation lane. (Wendt: Fig. 1; Fig. 2; Fig. 4; Fig. 5; para. [0010]; para. [0052]-[0053]; and para. [0058]: Since an adjacent lane acts as both a secured preparation lane and a passing lane, a vehicle that has failed in passing due to initially failing to switch lanes eventually moves into the preparation lane after the lane has been secured by the assistance vehicles.  Further, if a lead vehicle fails in passing, the platoon in general fails in passing.  Instead of performing passing, other vehicles of the platoon are requested to take on the role of assisting in securing a lane (i.e. moving into a preparation lane) and adjusting speed, in order that the lane may be cleared/secured and the passing operation may ultimately be completed.)
The same motivation as described in claim 4 above for combining Mudalige with Wendt applies to claim 6, with the additional rationale that specific behaviors of vehicles of the platoon that are taught .
Allowable Subject Matter

Claims 5 and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Neither Mudalige, as applied to rejected base claims 1 and 16, nor Schubert, as additionally applied to rejected dependent claims 2, 14, 21, and 28, nor Wendt, as additionally applied to rejected dependent claims 4, 6, 18, and 20 disclose or teach the limitations:
“The method of claim 4, wherein the first vehicle transmits no-entering notification to the out-platoon vehicle through a vehicle network based on confirming that an out-platoon vehicle enters the preparation lane.” as recited in claim 5 and analogously recited in claim 19 of the application. 
Mudalige, as the primary reference, discloses a scenario of a leading vehicle in a platoon communicating with other following vehicles in a platoon and then reforming the desired platoon formation after the passing maneuver.  However, Mudalige does not disclose that a confirmation signal of a vehicle entering what is considered to be a preparation lane would lead to a “no-entering” signal being transmitted by the leading vehicle.  Schubert teaches formation of a platoon configuration based on specific parameters but does not teach a passing maneuver occurring or the securing of a preparation lane, even if considered to be the same lane as the passing lane, in the case of some or all of the platoon vehicles failing to pass.  Thus, Mudalige and Schubert do not anticipate claims 5 or 19 when 
Wendt, as other closely related art, teaches the inability of some vehicles in a platoon to enter a passing lane and communication to other vehicles in the platoon to assist with allowing the lane transition.  Wendt also teaches a passing lane that acts as a preparation lane, which is secured by the supporting vehicles when passing fails.  However, Wendt does not teach that a “no-entering” signal is transmitted after communications have occurred between a leading vehicle and a following vehicle, confirming that the following vehicle has entered a preparation lane.  No additional prior art could be found to apply to these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Boegel et al. (US 2019/0073910) teaches platoon vehicle lane changing for passing objects within roadway, with interference prevention and central control.  Additionally allows a vehicle to enter or leave the platoon.  
Al-Stouhi et al. (US 2019/0069052) teaches shared vehicle data acquisition.
Kelhar et al. (US 2020/0042017) teaches shared vehicle autonomy through cooperative control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/6/2022